COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Corey James Bravo v. The State of Texas

Appellate case number:    01-12-00923-CR

Trial court case number: 1788210

Trial court:              Co Civil Ct at Law No 2 of Harris County

        The Clerk of the Court has examined the clerk’s record and has found that it does not
comport with the Texas Rules of Appellate Procedure, in that the trial court’s certification of
appellant’s right of appeal is defective. See TEX. R. APP. P. 25.2(d), 34.5(a)(12), 37.1. The
certification, although signed by the judge and appellant’s trial counsel, is not signed by
appellant and does not indicate whether or not appellant has the right to appeal. See TEX. R. APP.
P. 25.2(d). This order constitutes notice to all parties of the defective certification. See TEX. R.
APP. P. 37.1.

        Further, although appellant timely appealed on September 14, 2012, no attorney has
appeared in this Court on appellant’s behalf and appellant has provided no documentation
regarding his appellate representation. Appellant was represented by retained counsel in the trial
court, but counsel did not sign the notice of appeal for appellant, who signed the notice himself,
thereby indicating that counsel did not intend to represent appellant on appeal. See Whitehead v.
State, 130 S.W.3d 866, 879 (Tex. Crim. App. 2004); Jones v. State, 98 S.W.3d 700, 703 (Tex.
Crim. App. 2003). Nor does the record contain any indication that appellant has been
admonished regarding the dangers and disadvantages of proceeding pro se or made an intelligent
and voluntary waiver of the right to counsel on appeal. See TEX. CODE CRIM. PROC. ANN. art.
1.051(a), (f) (West Supp. 2012); Goffney v. State, 843 S.W.2d 583, 584–85 (Tex. Crim. App.
1992); Hawkins v. State, 613 S.W.2d 720, 722–23 (Tex. Crim. App. 1981); cf. TEX. CODE CRIM.
PROC. ANN. art. 1.051(g). Therefore, the record is unclear as to whether appellant intends to hire
new counsel or to proceed pro se after voluntarily and intelligently waiving the right to counsel.

       Consequently, we abate the appeal and remand the cause to the trial court for further
proceedings. The trial court shall immediately conduct a hearing at which the appellant and a
representative of the Harris County District Attorney’s Office shall be present. Appellant shall
be present for the hearing in person or, if appellant is incarcerated, at the trial court’s discretion,
appellant may participate in the hearing by closed-circuit video teleconferencing.1

       We direct the trial court to:
           1) Execute an amended certification of appellant’s right to appeal indicating whether
              or not appellant has the right to appeal, which certification shall be signed by
              appellant;
           2) Determine whether appellant still wishes to pursue this appeal;
           3) Determine whether appellant is now indigent;
                  a. If so, appoint appellate counsel at no expense to appellant;
                  b. If not, admonish appellant regarding the dangers and disadvantages of
                      self-representation, and:
                           i. determine whether appellant is knowingly and intelligently
                              waiving his right to counsel and, if so, obtain a written waiver of
                              the right to counsel; or,
                          ii. if appellant does not wish to proceed pro se, provide a deadline by
                              which appellant must hire an attorney, which shall be no later than
                              30 days from the date of the hearing;
           4) Make any other findings and recommendations the trial court deems appropriate;
              and
           5) Enter written findings of fact, conclusions of law, and recommendations as to
              these issues, separate and apart from any docket sheet notations.

See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), (f), 26.04; TEX. R. APP. P. 25.2(a)(2),
(d), (f), 34.5(a)(12), (c)(2), 37.1; Goffney, 843 S.W.2d at 584–85; Hawkins, 613 S.W.2d at 722–
23; cf. TEX. CODE CRIM. PROC. ANN. art. 1.051(g).

        The trial court shall have a court reporter, or court recorder, record the hearing. The trial
court clerk is directed to file a supplemental clerk’s record containing the trial court’s findings,
recommendations, and orders, and the certification of appellant’s right to appeal, with this Court
no later than 25 days from the date of this order. See TEX. R. APP. P. 34.5(c). The court reporter
is directed to file the reporter’s record of the hearing no later than 25 days from the date of this
order. If the hearing is conducted by video teleconference, an electronic copy of the hearing
shall be filed in this Court no later than 25 days from the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental



1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and any counsel appellant may have
       shall be able to communicate privately without being recorded or heard by the trial court
       or the attorney representing the State.
clerk’s record and reporter’s record that comply with our order are filed with the Clerk of this
Court. The court coordinator of the trial court shall set a hearing date and notify the parties.

       It is so ORDERED.

Judge’s signature: /s/ Justice Sharp
                    Acting individually    Acting for the Court


Date: December 19, 2012